EXHIBIT 10.2

 

 

PNMAC GMSR ISSUER TRUST,


as Issuer

 

and

 

CITIBANK, N.A.,


as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,


as Administrator and Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

SERIES 2017-GT2 INDENTURE SUPPLEMENT

 

Dated as of August 10, 2017

 

To

 

SECOND AMENDED AND RESTATED BASE INDENTURE

 

Dated as of August 10, 2017

 

MSR COLLATERALIZED NOTES,
SERIES 2017-GT2

 

 

 



 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

 

page

 

 

 

Section 1.

Creation of the Series 2017-GT2 Term Notes.


1

 

 

 

Section 2.

Defined Terms.


2

 

 

 

Section 3.

Form of the Series 2017-GT2 Term Notes; Transfer Restrictions; Certain
Additional ERISA Considerations.


7

 

 

 

Section 4.

Payments and Allocation of Funds on Payment Dates; No Series Reserve Account.


9

 

 

 

Section 5.

Optional Redemption and Refinancing.


9

 

 

 

Section 6.

Optional Extension of Stated Maturity Date.


10

 

 

 

Section 7.

Determination of Note Interest Rate and LIBOR.


10

 

 

 

Section 8.

Conditions Precedent Satisfied.


11

 

 

 

Section 9.

Representations and Warranties.


11

 

 

 

Section 10.

Amendments.


11

 

 

 

Section 11.

Counterparts.


13

 

 

 

Section 12.

Entire Agreement.


14

 

 

 

Section 13.

Limited Recourse.


14

 

 

 

Section 14.

Owner Trustee Limitation of Liability.


14

 

 

 

Section 15.

Credit Risk Retention.


15

 

 

 



- i -

--------------------------------------------------------------------------------

 



This SERIES 2017-GT2 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of August 10, 2017, is made by and among PNMAC GMSR ISSUER TRUST, a statutory
trust organized under the laws of the State of Delaware, as issuer (the
“Issuer”), CITIBANK, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), PENNYMAC LOAN SERVICES, LLC, a limited liability
company organized under the laws of the State of Delaware (“PLS”), as
administrator (the “Administrator”) and servicer (the “Servicer”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a Delaware limited liability
company, as Administrative Agent.  This Indenture Supplement relates to and is
executed pursuant to that certain Second Amended and Restated Base Indenture,
dated as of August 10, 2017, including the schedules and exhibits thereto (as
supplemented hereby, and as amended, restated, supplemented or otherwise
modified from time to time, the “Base Indenture”), among the Issuer, PLS, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, and Pentalpha SURVEILLANCE LLC, a Delaware limited liability
company, as credit manager (the “Credit Manager”), CSFB, as Administrative
Agent, and the “Administrative Agents” from time to time parties thereto, all
the provisions of which are incorporated herein as modified hereby and shall be
a part of this Indenture Supplement as if set forth herein in full (the Base
Indenture as so supplemented by this Indenture Supplement, collectively referred
to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Term Notes, the
Series 2017-GT2 Term Notes (as defined below).  The parties are entering into
this Indenture Supplement to document the terms of the issuance of the Series
2017-GT2 Term Notes pursuant to the Base Indenture, which provides for the
issuance of Notes in multiple series from time to time.

Section 1.       Creation of the Series 2017-GT2 Term Notes.

There are hereby created, effective as of the Issuance Date, the Series 2017-GT2
Term Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Series 2017-GT2, Class A-GT2 Notes” (the “Series 2017-GT2 Term Notes”).  The
Series 2017-GT2 Term Notes are not rated and shall be subordinated to the Series
2016-MBSADV1 Notes.  The Series 2017-GT2 Term Notes are issued in one (1) Class
of Term Notes with the Initial Note Balance, Stated Maturity Date, Note Interest
Rate and other terms as specified in this Indenture Supplement.  The Series
2017-GT2 Term Notes shall be secured by the Trust Estate Granted to the
Indenture Trustee pursuant to the Base Indenture.  The Indenture Trustee shall
hold the Trust Estate as collateral security for the benefit of the Noteholders
of the Series 2017-GT2 Term Notes and all other Series of Notes issued under the
Base Indenture as described therein.  In the event that any term or provision
contained herein with respect to the Series 2017-GT2 Term Notes shall conflict
with or be inconsistent with any term or provision contained in the Base
Indenture, the terms and provisions of this Indenture Supplement shall govern to
the extent of such conflict.





 

--------------------------------------------------------------------------------

 

 

Section 2.       Defined Terms.

With respect to the Series 2017-GT2 Term Notes and in addition to or in
replacement of the definitions set forth in Section 1.1 of the Base Indenture,
the following definitions shall be assigned to the defined terms set forth
below:

“Acquired MSRs” means, with respect to the acquisition by PLS of servicing
related to previously issued Ginnie Mae MBS, the MSRs related to the Mortgage
Loans included in such acquired Ginnie Mae MBS. 

“Administrative Agent” means, for so long as the Series 2017-GT2 Term Notes are
Outstanding: (i) with respect to the provisions of this Indenture Supplement,
CSFB, or an Affiliate or successor thereto; and (ii) with respect to the
provisions of the Base Indenture, together CSFB and such other parties as set
forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto.  For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in this Indenture Supplement or
in the Base Indenture shall mean “them” and “their,” and reference to the
singular herein and therein in relation to the Administrative Agent will be
construed as if plural.

“Advance Rate” means, with respect to the Series 2017-GT2 Term Notes, 60% of the
Collateral Value of the Portfolio; provided, that, upon the occurrence of an
Advance Rate Reduction Event, the Advance Rate will decrease by 1.00% per month
until the Advance Rate Reduction Event is cured in all respects subject to the
satisfaction of the Administrative Agent, at which point the Advance Rate, as
applicable, will revert to the value it had prior to the occurrence of such
Advance Rate Reduction Event.

“Advisers Act” has the meaning assigned to such term in Section 3(c) hereof.

“Anticipated Amendments” has the meaning assigned to such term in Section 10(b)
hereof.

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Benefit Plan Investor” has the meaning assigned to such term in Section 3(c)
hereof.

“Christiana” has the meaning assigned to such term in Section 14 hereof.

“Corporate Trust Office” means the corporate trust offices of the Indenture
Trustee at which at any particular time its corporate trust business with
respect to the Issuer shall be administered, which offices at the Issuance Date
are located at Citibank, N.A., Corporate and Investment Banking, 388 Greenwich
Street, 14th Floor, New York, NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, including for Note transfer, exchange or surrender
purposes.

“Cumulative Interest Shortfall Amount Rate” means, with respect to the Series
2017-GT2 Term Notes, 2.00% per annum.

“Default Supplemental Fee” means, for the Series 2017-GT2 Term Notes and each
Payment Date during the Full Amortization Period and on the date of final
payment of such Notes





2

--------------------------------------------------------------------------------

 

 

(if the Full Amortization Period is continuing on such final payment date), a
fee equal to the product of

(i) the Default Supplemental Fee Rate multiplied by 

(ii) the average daily Note Balance since the prior Payment Date of the Series
2017-GT2 Term Notes multiplied by 

(iii) a fraction, the numerator of which is the number of days elapsed from and
including the prior Payment Date (or, if later, the commencement of the Full
Amortization Period) to but excluding such Payment Date and the denominator of
which equals 360.

“Default Supplemental Fee Rate” means, with respect to the Series 2017-GT2 Term
Notes, 2.00% per annum.

“Early Amortization Event” occurs with respect to the Series 2017-GT2 Term Notes
when:

(i)the amount currently funded with respect to the Series 2016-MSRVF1 Note by
the Noteholder of the Series 2016-MBSADV1 Notes is less than $100,000,000; or

(ii)an Advance Rate Reduction Event has occurred and has been continuing for six
(6) consecutive months.

 “Early Amortization Event Payment Amount” means, with respect to the Series
2017-GT2 Term Notes, the sum of (i) one-thirty-sixth (1/36) of the Note Balance
of the Series 2017-GT2 Term Notes as of the date on which an Early Amortization
Event occurs and (ii) the product of (a) the Series Allocation Percentage of the
Series 2017-GT2 Term Notes and (b) the amounts in the Collection and Funding
Account that are designated as “Advance Rate Reduction Event Reserve Amounts” on
such Payment Date, if applicable. 

“Indenture” has the meaning assigned to such term in the Preamble.

“Indenture Supplement” has the meaning assigned to such term in the Preamble.

“Initial Note Balance” means, for the Series 2017-GT2 Term Notes, $500,000,000.

“Initial Purchaser” means Credit Suisse Securities (USA) LLC.

“Interest Accrual Period” means, for the Series 2017-GT2 Term Notes and any
Payment Date, the period beginning on the immediately preceding Payment Date
(or, in the case of the first Payment Date, the Issuance Date) and ending on the
day immediately preceding the current Payment Date.  The Interest Payment Amount
for the Series 2017-GT2 Term Notes on any Payment Date shall be determined based
on the Interest Day Count Convention.

“Interest Day Count Convention” means, with respect to the Series 2017-GT2 Term
Notes, the actual number of days in the related Interest Accrual Period, divided
by 360.





3

--------------------------------------------------------------------------------

 

 

“Interim Servicer” means a transferor servicer of the Acquired MSRs who may
interim service the Mortgage Pools related to the Acquired MSRs on PLS’ behalf
and collect payments from the related borrowers, prior to the date when PLS
starts servicing the Mortgage Pools related to such MSRs and collecting payments
from the related borrowers pursuant to the terms of the Acknowledgment
Agreement.

“Interim Servicing Period” means a period of time no longer than one hundred and
twenty (120) days prior to the related transfer of servicing to PLS from an
Interim Servicer.

“Issuance Date” means August 10, 2017.

“LIBOR” means the London interbank offered rate.

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“LIBOR Index Rate” means for a one-month period, the LIBOR per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the date that is two (2)
London Banking Days before the commencement of such one-month period.

“LIBOR Rate” means, with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate,” (a) the
LIBOR Index Rate for a one-month period, if such rate is available, (b) in the
event that LIBOR and LIBOR Index Rate are phased out, and a new benchmark
intended as a replacement for LIBOR and LIBOR Index Rate is established or
administered by the Financial Conduct Authority or ICE Benchmark Administration
or other comparable authority, and such new benchmark with a one-month maturity
is readily available through Bloomberg or a comparable medium, then the
Administrator, with the Administrative Agent’s written consent, shall direct the
Indenture Trustee to utilize such new benchmark with a one-month maturity for
all purposes hereof in place of the LIBOR Index Rate, and (c) if the LIBOR Index
Rate cannot be determined or has been phased out and no new benchmark under
clause (b) has been established, the arithmetic average of the rates of interest
per annum (rounded upward, if necessary, to the nearest 1/100 of 1%) at which
deposits in U.S. Dollars in immediately available funds are offered to the
Administrative Agent at 11:00 a.m. (London, England time) two (2) London Banking
Days before the beginning of such one-month period by three (3) or more major
banks in the interbank Eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such one-month period
and in an amount equal or comparable to the principal amount of the portion of
the Note Balance on which the “LIBOR Rate” is being calculated. 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as an
information vendor for the purpose of displaying ICE Benchmark Administration
interest settlement rates for U.S. Dollar deposits).

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.





4

--------------------------------------------------------------------------------

 

 

“Margin” means, for the Series 2017-GT2 Term Notes, 4.00% per annum.

“Note Maximum Principal Balance” means, with respect to the Series 2017-GT2 Term
Notes, the Initial Note Balance or, a lesser amount if the Series 2017-GT2 Term
Notes are redeemed in part.

“Note Purchase Agreement” means that certain Series 2017-GT2 Note Purchase
Agreement, dated as of August 8, 2017, by and among the Issuer, CSFB, as
Administrative Agent on behalf of the Initial Purchaser, PLS, as Administrator
and Servicer, and the Initial Purchaser, that relates to the purchase of the
Series 2017-GT2 Term Notes, as amended, restated, supplemented or otherwise
modified from time to time.

“Note Interest Rate” means, for the Series 2017-GT2 Term Notes, with respect to
any Interest Accrual Period, the sum of LIBOR Rate (as determined by the
Indenture Trustee as described in Section 7 hereof) plus the Margin.

“Optional Extension Date” means August 25, 2022.

“Plan Fiduciary” has the meaning assigned to such term in Section 3(c) hereof.

“PLS” has the meaning assigned to such term in the Preamble.

“Regulation RR” has the meaning assigned to such term in Section 15 of this
Indenture Supplement.

“Scheduled Principal Payment Amount” means, for any Payment Date with respect to
the Series 2017-GT2 Term Notes, the Series Principal Payment Amount upon the
occurrence of each of the following events:

(i) the unpaid principal balance of the Portfolio is less than $85 billion and a
Borrowing Base Deficiency exists as of the close of business on the last day of
the related Collection Period, prior to the paydown of the VFN Principal Balance
of any Outstanding Class of VFNs from the preceding Payment Date;

(ii) the unpaid principal balance of the Portfolio is less than $80 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;

(iii) the unpaid principal balance of the Portfolio is less than $75 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;

(iv) the unpaid principal balance of the Portfolio is less than $70 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;





5

--------------------------------------------------------------------------------

 

 

(v) the unpaid principal balance of the Portfolio is less than $65 billion and a
Borrowing Base Deficiency exists as of the close of business on the last day of
the related Collection Period, prior to the paydown of the VFN Principal Balance
of any Outstanding Class of VFNs from the preceding Payment Date;

(vi) the unpaid principal balance of the Portfolio is less than $60 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;

(vii) the unpaid principal balance of the Portfolio is less than $55 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;

(viii) the unpaid principal balance of the Portfolio is less than $50 billion
and a Borrowing Base Deficiency exists as of the close of business on the last
day of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date;

(iv) the unpaid principal balance of the Portfolio is less than $45 billion and
a Borrowing Base Deficiency exists as of the close of business on the last day
of the related Collection Period, prior to the paydown of the VFN Principal
Balance of any Outstanding Class of VFNs from the preceding Payment Date; or

(x) the unpaid principal balance of the Portfolio is less than $40 billion and a
Borrowing Base Deficiency exists as of the close of business on the last day of
the related Collection Period, prior to the paydown of the VFN Principal Balance
of any Outstanding Class of VFNs from the preceding Payment Date.

“Series 2017-GT2 Term Notes” has the meaning assigned to such term in Section 1
of this Indenture Supplement.

“Series Principal Payment Amount” means, with respect to the Series 2017-GT2
Term Notes, an amount equal to the product of (i) the Series Allocation
Percentage of the Series 2017-GT2 Term Notes and (ii) the product of (a)
$5,000,000,000, (b) the Market Value Percentage (as calculated using clause
(b)(ii) of the definition thereof) and (c) the Advance Rate of the Series
2017-GT2 Term Notes.     

“Series Required Noteholders” means, for so long as the Series 2017-GT2 Term
Notes are Outstanding, Noteholders of the Series 2017-GT2 Term Notes
constituting the Majority Noteholders of such Series.

“Specified Call Premium Amount” means, as of any date of determination in
respect of the Series 2017-GT2 Term Notes, the greater of (i) $0 and (ii) (a)
the quotient of: (1) the product of: (x) the Note Interest Rate multiplied by
(y) the outstanding Note Balance divided by (2) 360 multiplied by (b) the
positive excess, if any, of 360 over the number of days from and including





6

--------------------------------------------------------------------------------

 

 

the date the Series 2017-GT2 Term Notes were issued through and including the
date on which the Series 2017-GT2 Term Notes are redeemed.

“Stated Maturity Date” means, for Series 2017-GT2 Term Notes, August 25, 2022,
or if extended pursuant to Section 6 hereof, August 25, 2023.

“Step-Up Fee” means for the Series 2017-GT2 Term Notes and each Payment Date
during the Step-Up Fee Period and on the date of final payment of such Notes (if
the Step-Up Fee Period is continuing on such final payment date), a fee equal to
the product of (i) the Step-Up Fee Rate multiplied by (ii) the average daily
Note Balance since the prior Payment Date of the Series 2017-GT2 Term Notes
multiplied by (iii) a fraction, (A) the numerator of which is the number of days
elapsed from and including the prior Payment Date (or, if later, the
commencement of the Step-Up Fee Period) to but excluding such Payment Date and
(B) the denominator of which equals 360.

“Step-Up Fee Period” means the period that begins on the Payment Date
immediately following the Optional Extension Date and ends on the date on which
the Series 2017-GT2 Term Notes are no longer outstanding.

“Step-Up Fee Rate” means, with respect to the Series 2017-GT2 Term Notes, 1.00%
per annum.

“Transaction Parties” has the meaning assigned to such term in Section 3(c)
hereof.

Section 3.       Form of the Series 2017-GT2 Term Notes; Transfer Restrictions;
Certain Additional ERISA Considerations.

(a)Subject to the terms and provisions of Section 5.4 of the Base Indenture, the
Series 2017-GT2 Term Notes shall only be issued as a Book-Entry Note, and the
form of Global Rule 144A Note that may be used to evidence the Series 2017-GT2
Term Notes in the circumstances described in Section 5.2(c) of the Base
Indenture is attached to the Base Indenture as Exhibit A-1.  The Series 2017-GT2
Term Notes shall not be issued as a Regulation S Notes nor shall any Series
2017-GT2 Term Notes be sold in offshore transactions in reliance on Regulation
S.

The Series 2017-GT2 Term Notes will be issued in minimum denominations of
$100,000 and integral multiples of $1,000 in excess thereof.

(b) The Series 2017-GT2 Term Notes will not be registered under the 1933 Act, or
the securities laws of any other jurisdiction.  The sale, pledge or other
transfer of any Series 2017-GT2 Term Note or any interest therein will be
subject to the restrictions described below.  The Series 2017-GT2 Term Notes
will bear a legend referring to the transfer restrictions thereof.  None of the
Issuer or the Initial Purchaser will register the Series 2017-GT2 Term Notes
under the 1933 Act, register or qualify the Series 2017-GT2 Term Notes under the
securities laws of any state or other jurisdiction or provide registration
rights to any purchaser.

In addition to any provisions set forth in Section 6.5 of the Base Indenture,
any Noteholder of the Series 2017-GT2 Term Notes may only resell, pledge or
transfer its beneficial interest in a Series 2017-GT2 Term Note to a person that
the transferor reasonably believes is, and who has certified (or, in the case of
Book-Entry Notes, is deemed to have certified) that it is a Qualified





7

--------------------------------------------------------------------------------

 

 

Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that the resale,
pledge or transfer is made in reliance on Rule 144A.  The Series 2017-GT2 Term
Notes may not be resold, pledged or transferred pursuant to Regulation S.

(c)In addition to any provisions set forth in Section 6.5 of the Base Indenture,
any purchaser, transferee or holder of the Series 2017-GT2 Term Notes or any
interest therein that is a benefit plan investor as defined in 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA (a “Benefit Plan Investor”) or
a fiduciary purchasing the Series 2017-GT2 Term Notes on behalf of a Benefit
Plan Investor (a “Plan Fiduciary”), will be required to represent (or in the
case of a Book-Entry Note will be deemed represent by the acquisition of such
Note) that:

 

(1) none of the Issuer, PLS or Credit Suisse Securities (USA) LLC or any of
their respective affiliates (the “Transaction Parties”), has provided or will
provide advice with respect to the acquisition of the Series 2017-GT2 Term Notes
by the Benefit Plan Investor, other than to the Plan Fiduciary which is
“independent” (within the meaning of Department of Labor Regulations promulgated
on April 8, 2016 (81 Fed. Reg. 20,997) (“the Fiduciary Rule”)) of the
Transaction Parties;

 

(2) the Plan Fiduciary either:

 

(a) is a bank as defined in Section 202 of the Investment Advisers Act of 1940
(the “Advisers Act”), or similar institution that is regulated and supervised
and subject to periodic examination by a state or Federal agency; or

 

(b) is an insurance carrier which is qualified under the laws of more than one
state to perform the services of managing, acquiring or disposing of assets of a
Benefit Plan Investor; or

 

(c) is an investment adviser registered under the Advisers Act, or, if not
registered as an investment adviser under the Advisers Act by reason of
paragraph (1) of Section 203A of the Advisers Act, is registered as an
investment adviser under the laws of the state in which it maintains its
principal office and place of business; or

 

(d) is a broker-dealer registered under the 1934 Act, as amended; or

 

(e) has, and at all times that the Benefit Plan Investor is invested in the
Series 2017-GT2 Term Notes will have, total assets of at least U.S. $50,000,000
under its management or control (provided that this clause (e) shall not be
satisfied if the Plan Fiduciary is either (i) the owner or a relative of the
owner of an investing individual retirement account or (ii) a participant or
beneficiary of the Benefit Plan Investor investing in or holding the Series
2017-GT2 Term Notes in such capacity);

 

(3) the Plan Fiduciary is capable of evaluating investment risks independently,
both in general and with respect to particular transactions and investment
strategies, including the acquisition by the Benefit Plan Investor of the Series
2017-GT2 Term Notes;

 





8

--------------------------------------------------------------------------------

 

 

(4) the Plan Fiduciary is a “fiduciary” within the meaning of Section 3(21) of
ERISA and Section 4975 of the Code with respect to the Benefit Plan Investor and
is responsible for exercising independent judgment in evaluating the Benefit
Plan Investor’s acquisition of the Series 2017-GT2 Term Notes;

 

(5) none of the Transaction Parties has exercised any authority to cause the
Benefit Plan Investor to invest in the Series 2017-GT2 Term Notes or to
negotiate the terms of the Benefit Plan Investor’s investment in the Series
2017-GT2 Term Notes; and

 

(6) the Plan Fiduciary acknowledges and agrees that it has been informed by the
Transaction Parties:

 

(a) that none of the Transaction Parties is undertaking to provide impartial
investment advice or to give advice in a fiduciary capacity in connection with
the Benefit Plan Investor’s acquisition of the Series 2017-GT2 Term Notes; and

 

(b) of the existence and nature of the Transaction Parties’ financial interests
in the Benefit Plan Investor’s acquisition of the Series 2017-GT2 Term Notes.

 

These representations are intended to comply with 29 C.F.R. Sections
2510.3-21(a) and (c)(1) of the Fiduciary Rule.  If these sections of the
Fiduciary Rule are revoked, repealed or no longer effective, these
representations shall be deemed to be no longer in effect.

 

Section 4.       Payments and Allocation of Funds on Payment Dates; No Series
Reserve Account.

(a)Except as otherwise expressly set forth herein, the Paying Agent shall make
payments on the Series 2017-GT2 Term Notes on each Payment Date in accordance
with Section 4.5 of the Base Indenture. 

(b)There will be no Series Reserve Account for the Series 2017-GT2 Term Notes.

(c)The Administrative Agent and the Issuer further confirm that the Series
2017-GT2 Term Notes issued on the Issuance Date pursuant to this Indenture
Supplement shall be issued in the name of “Cede & Co.”, as nominee of DTC,
pursuant to a letter agreement between the Issuer and DTC, to be dated as of the
Issuance Date.  The Issuer and the Administrative Agent hereby direct the
Indenture Trustee to issue the Series 2017-GT2 Term Notes in the name of “Cede &
Co”.

Section 5.       Optional Redemption and Refinancing.

(a)The Issuer may, at any time, subject to Section 13.1 of the Base Indenture,
upon at least five (5) Business Days’ prior written notice to the Administrative
Agent, the Indenture Trustee and the Noteholders of the Series 2017-GT2 Term
Notes, redeem in whole or in part (so long as, in the case of any partial
redemption, (i) such redemption is funded using the proceeds of the issuance and
sale of one or more new Classes of Notes or from any other cash or funds of PLS
and not Collections on the MSRs, and (ii) the Series 2017-GT2 Term Notes are
redeemed on a pro





9

--------------------------------------------------------------------------------

 

 

rata basis based on their related Note Balances), and/or terminate and cause
retirement of the Series 2017-GT2 Term Notes.  In anticipation of a redemption
of the Series 2017-GT2 Term Notes at the end of their Revolving Period, the
Issuer may issue a new Series or one or more Classes of Notes within the ninety
(90) day period prior to the end of such Revolving Period and reserve the cash
proceeds of the issuance for the sole purpose of paying the principal balance
and all accrued and unpaid interest on the Series 2017-GT2 Term Notes, on the
last day of their Revolving Period.  Any amendment to this Indenture Supplement
executed to effect an optional redemption may be entered into without consent of
the Noteholders of the Series 2017-GT2 Term Notes or of any other Notes issued
under the Base Indenture (but with satisfaction of other requirements for
amendments entered into without Noteholder consent). Any Notes issued in
replacement for the Series 2017-GT2 Term Notes will have the same rights and
privileges as the Class of Series 2017-GT2 Term Notes that was refinanced with
the related proceeds thereof; provided, such replacement Notes may have
different Stated Maturity Dates and different Note Interest Rates.

(b)If the Issuer redeems the Series 2017-GT2 Term Notes prior to the Payment
Date occurring within twelve (12) months following the Issuance Date, the Issuer
shall pay to the Noteholders of the Series 2017-GT2 Term Notes as part of the
Redemption Amount an amount equal to the Specified Call Premium Amount. 

Section 6.       Optional Extension of Stated Maturity Date.

The Administrator, on behalf of the Issuer, may by written notice to the
Administrative Agent and the Indenture Trustee, request a single extension of
the Stated Maturity Date for the Series 2017-GT2 Term Notes at least fifteen
(15) days prior to the Optional Extension Date (the “Optional Extension”);
provided that the term of the Acknowledgment Agreement is also extended.  To the
extent the Administrator has exercised the Optional Extension and the term of
the Acknowledgment Agreement has been extended, the Stated Maturity Date will be
extended on the Optional Extension Date such that, after giving effect to such
extension, the Stated Maturity Date will be one (1) year after the Stated
Maturity Date in effect immediately prior to exercise of the Optional
Extension.  The Stated Maturity Date of the Series 2017-GT2 Term Notes cannot be
extended past the date which is one (1) year following the initial Stated
Maturity Date in effect immediately prior to exercise of the Optional
Extension.  Upon exercise of the Optional Extension, during the Step-Up Fee
Period, the Step-Up Fee will apply to the Series 2017-GT2 Term Notes.

Section 7.       Determination of Note Interest Rate and LIBOR.

(a)At least one (1) Business Day prior to each Determination Date, the Indenture
Trustee shall calculate the Note Interest Rate for the related Interest Accrual
Period and the Interest Payment Amount for the Series 2017-GT2 Term Notes for
the upcoming Payment Date, and include a report of such amount in the related
Payment Date Report.

(b)On each LIBOR Determination Date, the Indenture Trustee will determine the
LIBOR Rate for the succeeding Interest Accrual Period for the related Series
2017-GT2 Term Notes on the basis of the procedures specified in the definition
of “LIBOR Rate.”

(c)The establishment of One-Month LIBOR by the Indenture Trustee and the
Indenture Trustee’s subsequent calculation of the Note Interest Rate and the
Interest Payment





10

--------------------------------------------------------------------------------

 

 

Amount on the Series 2017-GT2 Term Notes for the relevant Interest Accrual
Period, in the absence of manifest error, will be final and binding.

Section 8.       Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2017-GT2 Term Notes and the Indenture Trustee that, as of the related Issuance
Date, each of the conditions precedent set forth in the Base Indenture,
including but not limited to those conditions precedent set forth in Section
6.10(b) of the Base Indenture and Article XII thereof, as applicable, to the
issuance of the Series 2017-GT2 Term Notes have been satisfied or waived in
accordance with the terms thereof.

Section 9.       Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

The Administrator hereby represents and warrants that it is not in default with
respect to any material contract under which a default should reasonably be
expected to have a material adverse effect on the ability of the Administrator
to perform its duties under this Indenture or any Indenture Supplement, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.

PLS hereby represents and warrants that it is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of PLS to perform its duties under this
Indenture, any Indenture Supplement or any Transaction Document to which it is a
party, or with respect to any order of any court, administrative agency,
arbitrator or governmental body which would have a material adverse effect on
the transactions contemplated hereunder, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such contract or order of any court, administrative agency, arbitrator or
governmental body.

Section 10.       Amendments.

(a)Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture but subject to the provisions set forth in Sections 12.1 and 12.3 of
the Base Indenture, without the consent of the Noteholders of any Notes but with
the consent of the Issuer (evidenced by its execution of such amendment), the
Indenture Trustee, the Administrator, the Servicer (solely in the case of any
amendment that adversely affects the rights or obligations of the Servicer or
adds new obligations or increases existing obligations of the Servicer), and the
Administrative Agent, at any time and from time to time, upon delivery of an
Issuer Tax Opinion and upon delivery by the Issuer to the Indenture Trustee of
an Officer’s Certificate to the effect that the Issuer reasonably believes that
such amendment will not have a material Adverse Effect, may amend any
Transaction





11

--------------------------------------------------------------------------------

 

 

Document for any of the following purposes: (i) to correct any mistake or
typographical error or cure any ambiguity, or to cure, correct or supplement any
defective or inconsistent provision therein or in any other Transaction
Document; or (ii) to amend any other provision of this Indenture Supplement.

(b)Notwithstanding any provisions to the contrary in Section 6.10 or Article XII
of the Base Indenture except for amendments otherwise permitted as described in
Sections 12.1 and 12.2 of the Base Indenture and in the immediately preceding
paragraph, no supplement, amendment or indenture supplement entered into with
respect to the issuance of a new Series of Notes or pursuant to the terms and
provisions of Section 12.2 of the Base Indenture may, without the consent of the
Series Required Noteholders in respect of the Series 2017-GT2 Term Notes,
supplement, amend or revise any term or provision of this Indenture Supplement;
provided, that with respect to the following amendments, the consent of each
Noteholder of each Outstanding Series 2017-GT2 Term Notes materially and
adversely affected thereby shall be required:

(i)any change to the scheduled payment date of any payment of interest on any
Note held by such Noteholder, or change a Payment Date or Stated Maturity Date
of any Note held by such Noteholder;

(ii)any reduction of the Note Balance of, or the Note Interest Rate, the Step-Up
Fee Rate or the Default Supplemental Fee Rate on any Notes held by such
Noteholder, or change the method of computing the Note Balance or Note Interest
Rate in a manner that is adverse to such Noteholder;

(iii)any impairment of the right to institute suit for the enforcement of any
payment on any Note held by such Noteholder;

(iv)any reduction of the percentage of Noteholders of the Outstanding Notes (or
of the Outstanding Notes of any Series or Class), for which consent is required
for any such amendment, or the consent of whose Noteholders is required for any
waiver of compliance with the provisions of the Indenture or any Indenture
Supplement or of defaults thereunder and their consequences, provided for in the
Base Indenture or any Indenture Supplement;

(v)any modification of any amendment of the Indenture, except to increase any
percentage of Noteholders required to consent to any such amendment or to
provide that other provisions of the Indenture or any Indenture Supplement
cannot be modified or waived without the consent of the Noteholder of each
outstanding Note adversely affected thereby;

(vi)any modification to permit the creation of any lien or other encumbrance on
the collateral that is prior to the lien in favor of the Indenture Trustee for
the benefit of the Noteholders of the Notes;

(vii)any modification to change the method of computing the amount of principal
of, or interest on, any Note held by such Noteholder on any date;





12

--------------------------------------------------------------------------------

 

 

(viii)any modification to increase any Advance Rates in respect of Notes held by
such Noteholder or eliminate or decrease any collateral value exclusions in
respect of Notes held by such Noteholder; or

(ix)any change, modification or waiver of any Scheduled Principal Payment
Amount.

(c)For the avoidance of doubt, the consent of the Servicer is not required for
(i) the waiver of any Event of Default or (ii) any other modification or
amendment to any Event of Default except those related to the actions and
omissions of the Servicer. 

(d)For the avoidance of doubt, the Issuer and the Administrator hereby covenant
that the Issuer shall not issue any future Series of Notes without designating
an entity to act as “Administrative Agent” under the related Indenture
Supplement with respect to such Series of Notes.

(e)Any amendment of this Indenture Supplement which affects the rights, duties,
immunities, obligations or liabilities of the Owner Trustee in its capacity as
owner trustee under the Trust Agreement shall require the written consent of the
Owner Trustee.

(f)In the future, with the Administrative Agent’s consent, the Issuer and the
Repo Seller may amend the Acknowledgment Agreement, Base Indenture, PC
Repurchase Agreement and other Transaction Documents to permit the use of an
Interim Servicer for Acquired MSRs for an Interim Servicing Period and for
certain limitations as to concentration of the Acquired MSRs that will be
included in the calculation of the Borrowing Base (the “Anticipated
Amendments”).  The Anticipated Amendments would permit Acquired MSRs to be
included as Repurchase Assets as of the date that PLS acquires nominal title to
the Mortgage Loans related to the MSRs, including during the related Interim
Servicing Period.  Noteholders of the Series 2017-GT2 Term Notes will be deemed
to consent to the Anticipated Amendments by their acquisition of the Series
2017-GT2 Term Notes and will not have the ability or right to consent to the
Anticipated Amendments at the time of their implementation.

Section 11.       Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Indenture Supplement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Indenture
Supplement.

Section 12.       Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference and the related Transaction Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and fully supersedes any prior or contemporaneous agreements relating to such
subject matter.





13

--------------------------------------------------------------------------------

 

 

Section 13.       Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2017-GT2 Term Notes, any other Transaction Documents or otherwise, the
obligations of the Issuer under the Series 2017-GT2 Term Notes, this Indenture
Supplement and each other Transaction Document to which it is a party are
limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture Supplement, none
of the Noteholders of Series 2017-GT2 Term Notes, the Indenture Trustee or any
of the other parties to the Transaction Documents shall be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive.  No recourse shall be had for the payment of any amount owing in respect
of the Series 2017-GT2 Term Notes or this Indenture Supplement or for any action
or inaction of the Issuer against any officer, director, employee, shareholder,
stockholder or incorporator of the Issuer or any of their successors or assigns
for any amounts payable under the Series 2017-GT2 Term Notes or this Indenture
Supplement.  It is understood that the foregoing provisions of this Section 13
shall not (a) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, including, without limitation, the PC Guaranty and the PMT Guaranty or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2017-GT2
Term Notes or secured by this Indenture Supplement.  It is further understood
that the foregoing provisions of this Section 13 shall not limit the right of
any Person to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Series 2017-GT2 Term Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 14.       Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Savings Fund
Society, FSB d/b/a Christiana Trust (“Christiana”), not individually or
personally, but solely as trustee of the Issuer, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
warranties, undertakings and agreements herein made on the part of the Issuer is
made and intended not as personal representations, warranties, undertakings and
agreements by Christiana, but is made and intended for the purpose of binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Christiana, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Christiana has made no investigation as to the
accuracy or completeness of any representations or warranties made by the Issuer
in this Agreement and (e) under no circumstances shall Christiana, be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Indenture Supplement or the
other Transaction Documents.





14

--------------------------------------------------------------------------------

 

 

Section 15.       Credit Risk Retention.

To the extent the regulations required under Section 15G of the 1934 Act, added
pursuant to Section 941(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Regulation RR”), apply to the issuance of the Series 2017-GT2
Term Notes and PLS is deemed a securitizer for purposes of Regulation RR, PLS
shall maintain a subordinated seller’s interest in the Issuer (in the form of
the Owner Trust Certificate) that equals not less than 5% of the aggregate
unpaid principal balance of the Notes (other than Notes held to maturity by PLS
or its wholly owned affiliates), calculated in accordance with Regulation RR.

The seller’s interest expected to be retained by PLS in connection with
Regulation RR (to the extent applicable), will equal approximately 39.6% or
$356,293,791 (in each case, as calculated in accordance with Regulation RR), as
of the Issuance Date.  As the Series 2016-MSRVF1 Notes have not been issued and
are held by PLS and financed by CSFB, the Note Balance of the Series 2016-MSRVF1
Notes is not included in the denominator of the calculation that produced the
percentage described above in accordance with Regulation RR.  If the Note
Balance of the Series 2016-MSRVF1 Notes were included in the denominator, the
resulting percentage of the seller’s interest would be lower but still in excess
of the required 5%.

 

[Signatures follow] 

 

 



15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.

 

 

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

By:

Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual
capacity but solely as Owner Trustee

 

 

 

 

By:

/s/ Jeffrey R. Everhart

 

 

Name:

Jeffrey R. Everhart

 

 

Title:

 

 





[PNMAC GMSR ISSUER TRUST—Series 2017-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, and not in its individual capacity

 

 

 

By:

/s/ Valerie Delgado

 

 

Name:

Valerie Delgado

 

 

Title:

Vice President

 

 

 

 





[PNMAC GMSR ISSUER TRUST—Series 2017-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,  
as Administrator and Servicer  

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 





[PNMAC GMSR ISSUER TRUST—Series 2017-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

 

 

as Administrative Agent

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Vice President

 

 

 

 

[PNMAC GMSR ISSUER TRUST—Series 2017-GT2 Indenture Supplement]

--------------------------------------------------------------------------------